—Motion granted insofar as it requests permission to proceed as poor person and assignment of counsel and denied insofar as it requests that the Legal Aid Society of Wayne County, Inc., be relieved of its assignment. Memorandum: Wayne County Family Court ap*1009pointed the Legal Aid Society of Wayne County, Inc., to represent appellant in that court. A motion to be relieved of that assignment, if needed, must be made in that court. Appellant’s motion for assignment of appellate counsel by this Court is granted (see, Matter of Horton v Horton, 199 AD2d 1079). Present—Pine, J. P., Balio, Lawton, Fallon and Doerr, JJ.